*723
ORDER

PER CURIAM
David DeChristo (“Employee”) appeals the final award of the Labor and Industrial Relations Commission (“Commission”) awarding him permanent partial disability compensation from Anheuser Busch, Inc. The Commission, which affirmed and adopted the findings of the Administrative Law Judge, determined that Employee sustained a 7½% permanent partial disability of each wrist as a result of the work-related aggravation of his osteoarthritis.
We have reviewed the briefs of the parties and the record on appeal. The award is supported by substantial and competent evidence in the record and is not against the weight of the evidence. An extended opinion would have no precedential value. We have, however, furnished the parties with a memorandum for their information only, setting forth the reasons for this order. We affirm the award pursuant to Rule 84.16(b).